Citation Nr: 1129931	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-28 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for hypertension.

(The issues of entitlement to service connection for left ear hearing loss and tinnitus are the subject of a separate Board of Veterans' Appeals (Board) decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother




ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to July 2000.  

This matter is before the Board on appeal from a June 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was held before the undersigned in July 2010.  A transcript of the hearing is of record.  

The Veteran is represented by the Disabled American Veterans (DAV) on the issue of entitlement to an initial compensable rating for hypertension.  See VA Form 21-22 dated July 20, 2010 (limiting DAV's representation to the hypertension issue).  She is represented by a private attorney on the issues of entitlement to service connection for left ear hearing loss and tinnitus.  See VA 21-22, received March 22, 2010.  At the July 2010 Board hearing, the Veteran indicated that she did not want to provide testimony on the issues of entitlement to service connection for left ear hearing loss and tinnitus (the issues for which she is represented by an attorney), and that she would be limiting her testimony to the issue of entitlement to an initial compensable rating for hypertension (for which she is represented by DAV).  See Board Hearing Tr. at 2.  As such, the July 2010 Board hearing covered only the issue of entitlement to an initial compensable rating for hypertension.  That issue alone is the subject of the instant remand.  

The Veteran's attorney subsequently submitted a letter in which he indicated that the Veteran did not want a Board hearing on the issues of entitlement to service connection for left ear hearing loss and tinnitus.  As indicated above, those issues will be the subject of a separate Board decision.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial compensable rating for her service-connected hypertension.  Before the Board can adjudicate this claim on the merits, additional development is required.

At her July 2010 Board hearing, the Veteran indicated that she receives regular treatment for hypertension at the Dallas VA Medical Center (VAMC) and that she was seen as recently as February 2010.  See Board Hearing Tr. at 8.  She also indicated she had an appointment scheduled in August 2010.  Id.  The most recent treatment records from the Dallas VAMC in the Veteran's claims file date from March 2009.  On remand, updated treatment records from that facility should be obtained.

Additionally, the Veteran's most recent VA examination to evaluate the severity of her hypertension took place in June 2008.  At the July 2010 hearing, the Veteran testified that her VA physician had put her on a second medication for hypertension in January or February 2010; thus, she believed her physician must have felt that the condition had worsened.  Id. at 10-11.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  As the Veteran's testimony raises the possibility that her hypertension has increased in severity since the most recent VA examination, the Board finds that a new examination is required on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Dallas VA Medical Center for the period from March 2009 to the present.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect and the Veteran should be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination to determine the current nature and severity of her service-connected hypertension.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to an initial compensable rating for hypertension.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


